UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACY TREMAINE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00114-F-1)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacy Tremaine Johnson, Appellant Pro Se.       Jennifer P. May-
Parker,   Rudolf  A.   Renfer,  Jr.,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stacy   Tremaine   Johnson     appeals    the    district    court’s

order granting relief on his 18 U.S.C. § 3582(c) (2006) motion.

We   have   reviewed    the   record   and   find     no    reversible    error.

Accordingly, we affirm.        United States v. Johnson, No. 7:00-cr-

00114-F-1   (E.D.N.C.    Sept.   18,   2009).        We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                       2